ITEMID: 001-85728
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SZULC v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Violation of Article 14+P1-1 - Prohibition of discrimination (Article 1 of Protocol No. 1 - Protection of property)
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Stanislav Pavlovschi
TEXT: 4. The applicant was born in 1955 and lives in Leicester.
5. His wife died on 16 February 1996, leaving two children of ten and twelve years of age respectively. His claim for widows’ benefits was made on 9 February 1997 and was rejected on 18 February 1997 on the ground that he was not entitled to widows’ benefits because he was not a woman. The applicant appealed and his claims were consistently rejected up to the most recent decision dated 23 October 2000.
6. On an unspecified date the applicant made a claim to the Inland Revenue, requesting an allowance equivalent to that received by a widow, namely Widow’s Bereavement Allowance (“WBA”). After various rejections, on 20 September 2000 the Inland Revenue confirmed that he was ineligible for WBA as he was not a woman.
7. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security or tax benefits were payable to widowers under United Kingdom law.
8. The relevant domestic law and practice is described in the Court’s judgments in the cases of Willis v. the United Kingdom, no. 36042/97, §§ 1426, ECHR 2002-IV; and Hobbs, Richard, Walsh and Geen v. the United Kingdom, nos. 63684/00, 63475/00, 63484/00 and 63468/00, judgment of 26 March 2007.
VIOLATED_ARTICLES: 14
P1
VIOLATED_PARAGRAPHS: P1-1
